March 31, 1905. The opinion of the Court was delivered by
The plaintiff recovered judgment in magistrate's court for $7.02, the value of a barrel of flour lost in transit over defendant's railroad from Atlanta, Ga., to Blythewood, S.C. and for $50 penalty provided by the act of 1903 (24 Stat., 81) for failure to adjust and pay the claim within ninety days "after the filing of such claim with the agent of such carrier at the point of destination of such shipment." The magistrate found the claim was not actually filed by the plaintiff with the agent at the point of destination, but had been sent to J.J. Hooper, the general claim agent of the defendant in Washington, D.C., who had, in the course of business, sent it to the agent at Blythewood for adjustment more than ninety days before the commencement of the action, and adjudged this to be a sufficient filing with such agent under the statute. The Circuit Judge held the plaintiff had not complied with the condition imposed by the statute for the recovery of the penalty, and modified the judgment accordingly.
It is conceded that the claim must be filed by the claimant or on his behalf with the agent of the carrier at the point of destination as a condition of the penalty, and that filing with any other agent is not sufficient. When the claim is filed with another officer or agent of the road, who, in the discharge *Page 275 
of official duty, transmits it on behalf of the railroad company to the agent at the point of destination, this manifestly cannot be regarded filing the claim on behalf of the claimant with the agent at the point of destination, as required by the statute.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed.